DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on December 22, 2020 is acknowledged.  Applicant has elected the species A) comprises capturing tagged strands having a desired DNA sequence by hybridization to probes with complementarity to the desired DNA sequence, from the group of species of selectively enriching the tagged strands, drawn to claims 38, 42-44, 46 and 47, the species J) probe hybridization, from the group of species of capturing amplified adapter-target DNA products using a method of nucleic acid selection, drawn to claims 57 and 58, and the species N) comprises capturing adapter-target nucleic acid molecules having a desired nucleic acid sequence via hybridization to probes with complementarity to the desired DNA sequence, from the group of species of selectively capturing a subset of adapter-target nucleic acid molecules, drawn to claims 64-67.  Claims 37, 49 and 63 are generic to the elected species, which read on claims 37-41, 45, 48-56, 58-63 and 65, which will be examined on the merits.  Claims 42-44, 46, 47, 57, 64, 66 and 67, drawn to non-elected species, are withdrawn from consideration.  Claims 1-36 were previously canceled. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 37-41, 45, 48-56, 58-63 and 65 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,370,713.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,370,713 represents a narrower species of the current claims and this species 

5.	Claims 37-41, 45, 48-56, 58-63 and 65 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,752,951.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,752,951 represents a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for generating high accuracy DNA sequence reads comprising the steps of ligating or tagging a plurality of double-stranded DNA molecules with a set of duplex adapters or tags, wherein each duplex adapter differently tags complementary strands of each parent double-stranded DNA molecule to provide tagged strands, for each genetic locus in a set of one or more genetic loci among a larger set of genetic sequences in a sample, selectively enriching the tagged strands for a subset of the tagged strands that map to the genetic locus, to provide enriched tagged strands (see claim 26 of the ‘951 patent), sequencing at least a portion of the enriched tagged strands to generate a plurality of raw sequence reads, grouping the plurality of raw sequence reads into a 


Analysis of Subject Matter Eligibility under 35 U.S.C. 101
6.	It is noted that independent claims 37, 49 and 63, drawn to methods for generating high accuracy DNA sequence reads of selectively enriched DNA molecules, generally recite the active steps of ligating a plurality of double-stranded DNA molecules with a set of duplex adapters, wherein each adapter differently tags complementary strands of each parent double-stranded DNA molecule to provide tagged strands or sequencing library of adapter-target DNA complexes, selectively enriching the tagged strands for a subset of the tagged strands to provide enriched tagged strands or a target-enriched sequencing library, and sequencing at least a portion of the enriched tagged strands to generate a plurality of raw sequence reads.  
It is further noted that the claims also recite steps relating to processing raw sequence read data, such as in step (d) of independent claim 37 that recite the steps of “(i) grouping the plurality of raw sequence reads into a plurality of families”, and “(ii) collapsing the plurality of raw sequence reads grouped into the plurality of families into a plurality of consensus sequence reads”, and further reciting steps for comparing consensus sequence reads to generate a high accuracy consensus sequence.  Since the claims recite limitations that potentially include judicial exceptions in the form of abstract ideas relating processing raw sequence read date and sequence analysis, claims 37-41, 45, 48-56, 58-63 and 65 were reviewed with regard to subject matter eligibility under 35 U.S.C. 101 based on the 2019 Revised Patent Subject Matter Eligibility Guidance (published January, 2019 and updated, October, 2019). 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 

Claim Objections
7.	Claims 37 and 49 are objected to because of the following informalities:  The term “DNA molecule” in the first line of step (d) (iii) of claim 37 should be plural to be consistent with the amendment.  Similarly, the term “DNA product” in the first line of step (d) of claim 49 should be plural to be consistent with the amendment.  Appropriate correction is required.

Subject Matter Free of the Prior Art
8.	Claims 37-41, 45, 48-56, 58-63 and 65 are free of the prior art.  No prior art was found that teaches or suggests a method for generating high accuracy DNA sequence reads of selectively enriched DNA molecules as currently claimed.  The closest prior art of Bielas et al. (U.S. Patent Pub. No. 2015/0024950, cited on IDS of 06/21/2019)  teaches methods for accurately detecting mutations by uniquely tagging double-stranded nucleic acid molecules with dual cyphers on each end such that sequence data obtained from a sense-strand can be linked to sequence data obtained from an anti-sense strand by massively parallel sequencing methods, wherein sequence reads having identical cypher pairs, along with their reverse complements, are grouped into families, the family sequences compared to generate a consensus sequence wherein mutations arising during library preparation and during sequencing were eliminated, while mutations that are present in all or substantially all reads from the same cypher and its reverse complement are counted as true mutations (see paragraphs 13-15).  However, Bielas does not teach methods that comprise differently tagging complementary strands of each parent double-stranded DNA molecule such that sequencing first and second strands of at least a portion of the adapter-DNA molecules provides a first strand sequence and a distinct yet related second strand sequence.  Rather, the methods of Bielas are directed to using completely double-stranded adapters such that the adapters comprise the same sequence on the top and bottom strands, and therefore, sequence information from both of the original strands of a double-stranded molecule are identified as the same original molecule, not as separate and distinct strands that are individually identifiable to allow comparison of consensus sequences derived from each complementary strand, as currently claimed.  In addition, Bielas does not teach methods to selectively enrich the differently tagged strands for each genetic locus in a set of one or more genetic loci among a larger set of genetic sequences in a sample. 
Also of particular interest is the reference of Xie et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 10/26/2020) that teaches methods for single cell nucleic acid detection and analysis, including methods of high accuracy determination of copy number of a nucleic acid molecule in a sample that comprises attaching a unique barcode sequence to substantially each nucleic acid molecule in a sample, amplifying the barcoded nucleic acid molecules, sequencing the amplicons to identify associated nucleic acid sequences and barcode sequences, and determining the number of unique 

Conclusion
9.	Claims 37-41, 45, 48-56, 58-63 and 65 are rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above.  However, claims 37-41, 45, 48-56, 58-63 and 65 are free of the prior art, and also qualify as eligible subject matter under U.S.C. 101, as also discussed above. 

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637